DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, 6, 10-11, 13-14, 16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner refers to the remarks filed on 11/18/2020 as to why the amendments are believed to overcome the prior art of record.  Chitti et al. US Patent Application Publication No. 2017/0147248 describes dynamic quality of service for storage I/O port allocation is provided by obtaining indications of anticipated demand on a plurality of storage ports of a storage device and dynamically adjusting storage port allocations based on the indications of anticipated demand but does not teach or suggest all of the limitations presented in the current claims.  Lamoreaux et al. US Patent No. 10257031 describes techniques for dynamic augmentation of server rack network capacity but does not teach or suggest all of the limitations presented in the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
January 9, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136